UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1163



JUVENTINO CORREA,

                                              Plaintiff - Appellant,

          versus


ROADWAY EXPRESS,

                                               Defendant - Appellee,
          and


HEALTH SOUTH,

                                                           Defendant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-00-587-1)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juventino Correa, Appellant Pro Se. Alan Bruce Clarke, Charles
Matthew Keen, Sheri Lea Roberson, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Juventino Correa appeals the district court’s order granting

summary judgment in favor of Roadway Express in Correa’s employment

discrimination action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Correa v. Roadway Express, No. CA-00-587-1

(M.D.N.C. Jan. 2, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2